Citation Nr: 0826217	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-03 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than April 26, 
2004, for the grant of service connection for PTSD.

(The issue of whether the veteran's request for waiver of 
recovery of loan guaranty indebtedness in the amount of 
$30,774.26, was timely filed is the subject of a separate 
Board decision.)



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1957 to January 
1958, August 1962 to July 1964, and October 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The veteran submitted a claim of entitlement to service 
connection for prostate cancer in June 2007.  The RO has not 
adjudicated the claim.  The claim is therefore referred to 
the RO for appropriate action.

The veteran was afforded a Travel Board hearing in June 2007.  
He was informed in a November 2007 letter that a recording of 
the transcript was not obtained and he was offered the 
opportunity to testify at another hearing.  He responded to 
the letter in December 2007 and indicated that he desired 
another hearing at the RO.  However, he submitted a statement 
later in December 2007 and stated that he no longer desired a 
hearing.  Instead, pursuant to the veteran's request, his 
accredited representative submitted an Informal Hearing 
Presentation in support of his claims in May 2008. 


FINDINGS OF FACT

1.  For the period from April 26, 2004, to January 12, 2006, 
the veteran's PTSD was manifested by occupational and social 
impairment productive of no more than occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks due to symptoms such as depressed 
mood, anxiety, and chronic sleep impairment. 

2.  For the period on and after January 13, 2006, the 
manifestations of the veteran's PTSD more closely 
approximates that of total occupational and social 
impairment.

3.  The veteran's initial claim of service connection for 
PTSD was received by the RO on April 26, 2004, more than one 
year following his separation from military service.  


CONCLUSION OF LAW

1.  For the period from April 26, 2004, to January 12, 2006, 
the criteria for a rating in excess of 30 percent for the 
veteran's PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 
(2007).

2.  For the period on and after January 13, 2006, the 
criteria for a 100 percent rating for the veteran's PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2007).

3.  The criteria for award of an effective date prior to 
April 26, 2004, for the grant of service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 and 
Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Such notice must 
be provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard, the Board 
notes an evidence development letter dated in June 2004, in 
which the RO advised the veteran of the evidence needed to 
substantiate his claim of service connection for PTSD.  The 
veteran was also advised of his and VA's responsibilities 
under VCAA, to include what evidence should be provided by 
him and what evidence should be provided by VA.  The veteran 
was further advised to inform the RO if there was any other 
evidence or information that he believes pertains to his 
claim.  The veteran appealed the initial evaluation assigned 
for PTSD.  Additionally, the veteran was told of the criteria 
used to award disability ratings and the criteria for 
assigning an effective date by way of an April 2006 
supplemental statement of the case (SSOC).  See 
Dingess/Hartman, supra.  

Recently, the Court has held that, for an increased rating 
claim, VCAA notice should include notice that evidence of 
increased severity of the disorder or of greater interference 
with work or activities of daily life is required to support 
a claim for increased evaluation; that it include at least 
general notice of more particularized bases of granting 
increased evaluations where, as here, particular criteria 
beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to the PTSD issue on appeal has been 
obtained and associated with the claims folder.  In 
particular, the Board notes that the RO has obtained the 
veteran's treatment records.   The RO also arranged for him 
to undergo several VA examinations.  In short, the Board 
finds that VA has satisfied its duty to assist to the extent 
possible under the circumstances by obtaining evidence 
relevant to his claim.  38 U.S.C.A. §§ 5103 and 5103A.

In addition, with regard to the earlier effective date claim, 
the Court has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also Valiao v. Principi, 17 Vet. App. 
229, 232 (2003) ("Where the facts averred by a claimant 
cannot conceivably result in any disposition of the appeal 
other than affirmance of the Board decision, the case should 
not be remanded for development that could not possibly 
change the outcome of the decision.").

As discussed in greater detail below, the Board believes that 
resolution of the veteran's appeal with regard to the 
effective date issue is dependent on interpretation of the 
regulations pertaining to the assignment of an effective 
date.  Therefore, the Board finds that no reasonable 
possibility exists that any further assistance could have 
aided him in substantiating the claim; thus, VA has no 
further duty to notify him of the evidence needed to 
substantiate his earlier effective date claim.  See 38 
U.S.C.A. § 5103A.  Consequently, the Board further finds that 
any deficiency in not providing notice as to the effective 
date element is moot.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Increased Rating

A.  Factual Background

The veteran claims that he is entitled to an initial rating 
in excess of 30 percent for his service-connected PTSD.  He 
avers that his symptoms warrant a higher rating.  

The veteran's service treatment reports do not document any 
treatment, complaints, or findings related to a psychiatric 
disability.  His DD214 indicates that he is in receipt of the 
Combat Infantryman Badge (CIB).  

Associated with the claims file is a letter from B. E. Duven, 
M.S.W., L.C.S.W., of the Vet Center dated in June 2004.  Mr. 
Duven said the veteran reported having had more than a few 
dozen jobs.  The veteran indicated that he had been married 
four times and had one long-term relationship which failed.  
He reported nightmares, intrusive thoughts, an inability to 
concentrate, lack of concentration, hypervigilance, internal 
conflict, isolationism, irritability, and anger.  Mr Duven 
said the veteran was exposed to a traumatic event during 
service, persistently reexperienced the event, persistently 
avoided stimuli associated with the trauma and had numbing of 
general responsiveness, and had persistent symptoms of 
increased arousal. The examiner diagnosed the veteran with 
severe chronic PTSD.  

The veteran was afforded a VA psychological examination in 
August 2004.  The veteran reported difficulty falling asleep 
and staying asleep.  He said he had nightmares reliving his 
experiences which could occur twelve nights in a row and then 
there were interruptions for variable lengths of time with 
resumption at a later time over weeks or months.  He 
indicated that he avoided reminders of his trauma such as 
watching television or reading or talking about his 
experiences.  He described a numbing quality and reduced 
interest in participation of activities.  The veteran 
reported an exaggerated startle reaction at times, 
hypervigilance, difficulty with concentration, and 
irritability at times.  He reported periodic depression and 
anxiety.  He denied suicidal thoughts and interruptions in 
concentration.  He denied panic attacks and psychotic 
symptoms.  The veteran indicated that he had been married 
four times and had one long-term relationship.  He said he 
has one daughter with whom he is very close and with whom he 
had much responsibility for raising by himself.  He reported 
that he had an ongoing relationship with a woman since 1997.  
He indicated that he did not live with his girlfriend.  He 
reported a history of heavy alcohol use in his thirties which 
may have been self-medication.  His current alcohol use 
consisted of two drinks per day.  The veteran indicated that 
he had a successful career in many areas of work including 
research in the ocean and as a stockbroker.  He said he 
currently worked as a bridge tender where he worked for four 
hours on and four hours off less than forty hours per week.  
He indicated that he was occasionally concerned about his job 
due to his anxiety.  He reported some friendships and his 
ongoing relationship with his woman friend.  He said he did 
some renovation work with another individual and read and 
watched television.  The veteran reported that he enjoyed 
watching sports on television.  He reported less involvement 
with people and groups and he said he had given up some 
sports.  

Mental status examination revealed that the veteran was 
casually dressed, clean, and alert.  The examiner said he was 
subdued and well-oriented to time, place, person, and 
situation.  He spoke in a soft tone and at a rate that was 
sometimes slower than normal and gave deliberate answers and 
thoughts to questions.  The examiner said the veteran 
appeared to be an intelligent individual and his thought 
content did not reveal any psychotic symptoms or homicidal or 
suicidal thinking.  His mood was described as having aspects 
of depression and anxiety.  His affect was consistent with 
his thought content and he was a pleasant individual with a 
subdued quality with some depression and indications of a 
sense of humor.  His cognitive functions were grossly intact 
with some indication of what might be slowing.  The examiner 
said he appeared to be capable of insight and his judgment 
was intact. The examiner diagnosed the veteran with chronic 
PTSD, chronic major depressive disorder, and alcohol 
dependence in full remission.  The examiner assigned a global 
assessment of functioning (GAF) score of 60.  

The veteran was afforded another VA psychological examination 
in July 2005.  When asked to describe his symptoms of PTSD 
the veteran reported that he slept only three to four hours 
per night, "can't love others", and felt depressed and did 
not see hope for the future.  The veteran indicated that he 
drank two to three alcoholic drinks per day, smoked three 
packs of cigarettes per day, and drank one pot of coffee per 
day.  He said he worked as a bridge tender for four days a 
week from three in the afternoon to eleven at night and then 
was off for four days.  The veteran indicated that he was in 
a seven year relationship until his girlfriend died earlier 
in the year.  He said the relationship had been stable and he 
missed her greatly.  He said she had been his main social 
support.  He reported having few friends.  He said he watched 
television for fun and denied having hobbies.  

Mental status examination revealed that the veteran was alert 
and oriented to time, person, and place.  He was adequately 
dressed and groomed.  His speech was coherent and of normal 
rate, rhythm, and tone.  He displayed good eye contact and 
appropriate interpersonal interaction.  His motor behavior 
was characterized by no abnormal movements or mannerisms.  
His thought process was logical and goal-directed and the 
examiner said his thought content evidenced no overt or 
reported signs of psychosis, delusions, or hallucinations.  
The veteran reported suicidal ideation in which he thought 
about killing himself but said he had no intent because of 
his daughter and grandchildren.  He denied homicidal 
thoughts.  His mood was depressed and his affect was 
congruent and constricted.  His cognitive functions were 
grossly intact and his short- and long-term memory was 
grossly intact.  His insight and judgment were reported to be 
good.  He was diagnosed with chronic PTSD, recurrent major 
depression, bereavement, and rule out alcohol abuse.  The 
examiner assigned a GAF score of 58.  The examiner noted that 
the veteran had recurrent and intrusive recollections of his 
traumatic event, avoided thoughts or feelings associated with 
the trauma, had markedly diminished interest in significant 
activities, feelings of detachment from others, difficulty 
falling or staying asleep, irritability or outbursts of 
anger, and difficulty concentrating.

Associated with the claims file is another letter from Mr. 
Duven dated in January 2006.  Mr. Duven reported that the 
veteran continued to have problems with nightmares, intrusive 
thoughts, and startled easily.  He said the veteran was on 
constant alert and was irritable, angry, isolated, and had 
few interests or desires.  He said the veteran was unable to 
attend social functions, retain employment, and felt 
uncomfortable in crowds.  Mr. Duven said the veteran avoided 
anything that reminded him of Vietnam. He reported chronic 
anxiety, outburst of aggressive emotions, and difficulties 
concentrating.  He concluded that the veteran's level of 
functioning was extremely low and continues to deteriorate.  

Associated with the claims file are VA outpatient treatment 
reports dated from January 1998 to March 2008.  The veteran 
was noted to have had a positive PTSD screen in July 1998.  
In August 2006 the veteran reported nightmares during the 
day.  Mental status examination revealed that the veteran was 
alert and oriented in three spheres. He was somewhat anxious 
but cooperative.  His affect was blunted but brightened in 
conversations.  His speech was logical and goal-directed.  He 
denied suicidal and homicidal thoughts and hallucinations.  
His insight and judgment were grossly intact.  The examiner 
diagnosed him with PTSD and depression.  In June 2007 the 
veteran reported severe and daily intrusive thoughts about 
his Vietnam combat tour.  The examiner reported that the 
veteran had a history of dissociative episodes with at least 
twenty-four over the past couple of years.  The examiner 
noted that the veteran was emotionally labile and had a 
history of emotional numbing as well as homicidal fantasies 
and thoughts of suicide but he denied suicidal and homicidal 
ideations, intentions, or plans.  He said the veteran was 
irritable with a very low level of tolerance to frustration.  
He indicated that the veteran had a history of nightmares 
about the war and had severe and excessive survivor's guilt.  
Mental status examination revealed that the veteran was awake 
and alert with normal psychomotor activity and good eye 
contact.  The examiner said the veteran was overtly irritable 
but calmed during the interview.  His affect and mood were 
labile, his speech was fluent and goal-directed and his 
thought process was grossly intact and not disorganized or 
fragmented.  His thought content was devoid of delusional 
material.  The veteran denied hallucinations.  His insight 
and judgment were reported to be fair.  He was oriented in 
four spheres.  The examiner diagnosed the veteran with severe 
PTSD and assigned a GAF score of 40.  

Finally, in March 2008 the veteran was noted to be depressed 
but no longer experienced thoughts of suicide aside from on 
and off passive thoughts.  The other findings were similar to 
the June 2007 report and his GAF score was continued at 40.  
The examiner opined that given the intensity of the PTSD 
symptoms, the chronicity of the symptoms, and his general 
inability to function socially and interpersonally, the 
veteran was unable to engage in any type of gainful 
employment.  The records indicate that the veteran was 
awaiting inpatient treatment for his PTSD.  

B.  Legal Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  The governing regulations provide that 
the higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" 
of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.

The veteran's PTSD has been rated under Diagnostic Code (DC) 
9411.  

The criteria of DC 9411 for each level of disability from 30 
percent to 100 percent are as follows:

100 percent - Total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions of hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence) spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50 percent - Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long- term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30 percent - Occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events). 

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing Fourth Edition of the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (DSM-IV), p. 32.  A GAF score of 
51 - 60 is defined as "Moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Ibid.  A GAF score of 41-50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Ibid.  A GAF 
score of 31-40 contemplates some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. depressed man avoids friends, neglects family, 
and is unable to work).  Ibid.

The Board will initially address the period from April 26, 
2004, to January 13, 2006.  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting an 
evaluation in excess of 30 percent under 38 C.F.R. § 4.130, 
DC 9411 at any time during the time period from April 26, 
2004, to January 13, 2006.   

Regarding application of the 30 percent criteria, the 
evidence does not demonstrate that the veteran exhibited more 
than mild social impairment.  As noted above, during the 
August 2004 examination the veteran indicated that he had one 
daughter with whom he was very close and he reported that he 
had an ongoing relationship with a woman since 1997.  He also 
indicated that he had some friendships.  At the July 2005 
examination the veteran reported that he had been in a seven 
year relationship with his girlfriend until her death earlier 
in the year.  He said the relationship had been stable and he 
missed her greatly.  He reported having few friends at that 
time.    

As noted above, there was evidence of some occupational 
impairment in that the veteran indicated at the 2004 
examination that he was occasionally concerned about his job 
due to his anxiety.  However, he reported that he had a 
successful career in many areas of work including research in 
the ocean and as a stockbroker.  He said he currently worked 
as a bridge tender where he worked for four hours on and four 
hours off less than forty hours per week.  At the 2005 
examination he still employed as a bridge tender.  He 
reported periodic depression and anxiety at the 2004 
examination.  He denied suicidal thoughts, interruptions in 
concentration, panic attacks and psychotic symptoms.  At the 
2005 examination the veteran reported depression and his mood 
was reported to be depressed.  He also reported some suicidal 
ideation at that time.  At both examinations he reported 
chronic sleep impairment.  

For the time period at issue, the evidence does not reveal 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands; impairment of short- and long- term memory, 
impaired judgment, or impaired abstract thinking.  

The Board notes that the veteran's GAF scores for the time 
period at issue was 58 to 60, indicative of moderate 
symptoms.  GAF scores are not, in and of themselves, the 
dispositive element in rating a disability.  The Board places 
more probative weight on the specific clinical findings noted 
on examinations, which describe his symptoms in detail, and 
which do not demonstrate a degree of impairment consistent 
with more than a 30 percent rating prior to January 2006.  
Prior to that date, although some suicidal ideation was noted 
at his second examination, he was not shown to be deficient 
in most areas, and his speech was not been illogical, 
obscure, or irrelevant.  His grooming and hygiene were 
appropriate, and he was not shown to be totally unable to 
establish and maintain effective relationships.  He also did 
not experienced near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively.  The kinds of problems he experienced were more 
akin to the criteria for a 30 percent rating.  Consequently, 
a rating in excess of 30 percent is not warranted prior 
January 13, 2006.  

The Board has also considered whether a rating is warranted 
during that period based on criteria not specifically defined 
in the rating schedule; however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2007).  The Board finds 
that there is no showing that the veteran's service-connected 
PTSD has reflected so exceptional or so unusual a disability 
picture as to warrant the assignment of a higher evaluation 
on an extra-schedular basis.  In this regard, the Board notes 
that this disability was not been shown to markedly interfere 
with employment (i.e., beyond that contemplated in the 
assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  Hence, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that 
a remand to the RO for referral of this issue to the VA 
Central Office for consideration of an extraschedular 
evaluation is not warranted.  

The Board will next address the time period since January 13, 
2006.  

In applying the evidence of record to the rating criteria the 
Board finds that the totality of the evidence, and resolving 
reasonable doubt in favor of the veteran, supports a 
conclusion that the veteran is 100 percent disabled as 
contemplated by the rating criteria for the time period since 
January 13, 2006.  The relevant medical evidence for the time 
period since January 13, 2006, consists of the January 2006 
letter from Mr. Duven, and VA treatment records dated in 
August 2006, June 2007, and March 2008.  Mr. Duven 
specifically opined that the veteran was unable to retain 
employment.  He said the veteran had chronic anxiety, 
outburst of aggressive emotions, difficulties concentrating, 
and was isolated.  He concluded that the veteran's level of 
functioning was extremely low and continues to deteriorate.  
The VA outpatient treatment findings in June 2007 and March 
2008 indicated similar findings.  The veteran was noted to 
have a history of dissociative episodes with at least twenty-
four over the past couple of years.  The veteran was 
emotionally labile and had a history of emotional numbing as 
well as homicidal fantasies and thoughts of suicide.  He was 
irritable with a very low level of tolerance to frustration.  
The veteran had a history of nightmares about the war and had 
severe and excessive survivor's guilt.  The veteran was 
assigned a GAF score of 40 at those times indicative of major 
impairment.  The March 2008 examiner opined that given the 
intensity of the PTSD symptoms, the chronicity of the 
symptoms, and his general inability to function socially and 
interpersonally, the veteran was unable to engage in any type 
of gainful employment.  The records indicate that the veteran 
was awaiting inpatient treatment for his PTSD.  

With reasonable doubt resolved in the veteran's favor, the 
Board finds that a 100 percent rating can be said to be 
reflective of the veteran's disability from January 13, 2006.  
The Board has established this date because Mr. Duven's 
letter was dated on this date and because Mr. Duven's 
findings were consistent with the VA outpatient treatment 
examiner's findings of June 2007 and March 2008.  

The Board is of course aware that the veteran does not meet 
many of the specific symptoms listed under the criteria for a 
100 percent rating.  He is able to perform the activities of 
daily living, and his psychiatric disability is not shown to 
be productive of gross repudiation of reality with disturbed 
thought or behavioral processes.  However, although not all 
the criteria for a 100 percent schedular rating under the 
former Diagnostic Code 9411 have been met, the Court has held 
the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive 
or exhaustive list of symptomatology which may be considered 
for a higher rating claim.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  In this case, the Board finds that the 
manifestations of his disability more closely approximate the 
criteria for total social and occupational impairment as of 
January 13, 2006.  

III.  Effective Date

Under applicable criteria, if a claim is received within one 
year after separation from service the effective date 
assigned will be the day following separation from active 
service or date entitlement arose; otherwise date of receipt 
of claim or date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of date of the receipt of the informal 
claim.  38 C.F.R. § 3.155.

In this case, the veteran has contended that the effective 
date for the award of service connection for PTSD should be 
earlier than April 26, 2004, because he had treatment for the 
disability beginning in 1998.  In this regard, the Board 
recognizes that VA outpatient treatment reports dated in July 
1998 confirm that a PTSD screen was positive.  

Review of the record reveals that, on April 26, 2004, the RO 
received a VA Form 21-4138, on which the veteran indicated he 
was seeking entitlement to service connection for a PTSD.  
The veteran's April 2004 statement clearly constitutes an 
informal claim for service connection for PTSD.  See 
38 C.F.R. § 3.155.

In a rating decision dated in September 2004, the RO granted 
service connection for PTSD, and assigned an effective date 
of April 26, 2004, which corresponds to the date of receipt 
of his initial claim.  The RO explained that the effective 
date was granted from the date the veteran first filed a 
claim for his disability.

Review of the record reveals that the earliest document that 
can be construed as either a formal or informal claim of 
service connection for PTSD was received by the RO on April 
26, 2004.  As such, this is the earliest date from which the 
veteran's claim for service connection for PTSD can be 
granted.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 
3.400(b)(2)(i)(2007).  Therefore, the Board finds that the 
current effective date, April 26, 2004, is proper under 
applicable law and regulation.  

Although VA medical records do confirm a diagnosis of PTSD 
prior to that date, these records do not establish 
entitlement to an earlier effective date.  In this regard, 
the Board notes that 38 C.F.R. § 3.157 provides that evidence 
from VA outpatient treatment or hospitalization cannot be 
considered as an informal claim for purposes of an earlier 
effective date for service connection where there has not 
been a prior allowance, or disallowance of a formal claim for 
compensation based on the noncompensable nature of the 
disability in question.  Crawford v. Brown, 5 Vet. App. 33, 
35 (1993).  In this case, the veteran had not been previously 
denied service connection for PTSD, or for any other 
psychiatric disability when he submitted the claim in 2004.  
Thus, VA records dated prior to that date cannot be construed 
as an informal claim under the provisions of 38 C.F.R. § 
3.157.

In summary, the Board finds that the veteran has not asserted 
any basis under the law for assignment an effective date 
earlier than April 26, 2004, for the grant of service 
connection for PTSD.  In essence, the Board believes that 
this is a case in which the law and not the evidence is 
dispositive, and thus, that the appeal must be terminated 
because of the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


ORDER

An evaluation for PTSD in excess of a 30 percent rating from 
April 26, 2004, to January 12, 2006, is denied.  

An evaluation for PTSD of 100 percent since January 13, 2006, 
is granted.

Entitlement to an effective date earlier than April 26, 2004, 
for the grant of service connection for PTSD is denied.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


